Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about July 31, 1995, which granted plaintiffs’ motion to strike defendants’ answer unless defendants appeared for deposition by September 15, 1995 and as a further condition that defendants pay $1,000, and order, same court and Justice, entered October 11, 1995, which granted plaintiffs’ motion to strike defendants’ answer and set the matter down for an inquest on the issue of damages, unanimously affirmed, with costs.
The record demonstrates defendants’ repeated failure to *129comply with court-ordered discovery coupled with inadequate excuse for such noncompliance (see, Mills v Ducille, 170 AD2d 657). We perceive no improvident exercise of discretion in the IAS Court’s imposition of a monetary condition in its order of July 31, 1995. Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.